

 
Exhibit 10.3
 
VOTING AGREEMENT
 
This VOTING AGREEMENT (this “Agreement”) is dated as of September 30, 2019 by
and among Yuma Energy, Inc., a Delaware corporation (the “Company”), and each of
the persons listed on Schedule A hereto (each a “Stockholder” and collectively,
the “Stockholders”).
 
WHEREAS, each of the Stockholders is, as of the date hereof, the record and
beneficial owner of that number of shares of (i) common stock, $0.001 par value
per share (the “Common Stock”), of the Company, and (ii) Series D preferred
stock, $0.001 par value per share (“Preferred Stock”), of the Company, in each
case, as set forth opposite such Stockholder’s name on Schedule A hereto;
 
WHEREAS, the Company, Yuma Exploration and Production Company, Inc., a Delaware
corporation (“Yuma E&P”), Pyramid Oil LLC, a California limited liability
company (“Pyramid”), Davis Petroleum Corp., a Delaware corporation (“Davis” and
collectively with the Company, Yuma E&P and Pyramid, the “Yuma Parties”), Red
Mountain Capital Partners LLC, a Delaware limited liability company (“Red
Mountain”), RMCP PIV DPC, LP, a Delaware limited partnership and an Affiliate of
Red Mountain (“DPC PIV”), RMCP PIV DPC II, LP, a Delaware limited partnership
and an Affiliate of Red Mountain (“DPC PIV II” and together with Red Mountain
and DPC PIV, the “Investors”), and YE Investment LLC, a Delaware limited
liability company and an Affiliate of Red Mountain (“YE”), concurrently with the
execution and delivery of this Agreement are entering into that certain
Restructuring and Exchange Agreement, dated as of the date hereof (as the same
may be amended or supplemented, the “Restructuring Agreement”) (capitalized
terms used and not otherwise defined herein shall have the meanings attributed
thereto in the Restructuring Agreement); and
 
WHEREAS, as a condition to the willingness of the Yuma Parties to enter into the
Restructuring Agreement, and in order to induce the Yuma Parties to enter into
the Restructuring Agreement, the Stockholders have agreed to enter into this
Agreement.
 
NOW, THEREFORE, in consideration of the execution and delivery by the Yuma
Parties of the Restructuring Agreement and the mutual representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
Section 1. Representations and Warranties of the Stockholders. Each of the
Stockholders hereby represents and warrants to the Yuma Parties, severally and
not jointly, as follows:
 
(a) Such Stockholder is the beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) and
unless otherwise indicated, the record owner of the shares of Common Stock and
Preferred Stock (as may be adjusted from time to time pursuant to Section 5
hereof, the “Shares”) set forth opposite such Stockholder’s name on Schedule A
to this Agreement. For purposes of this Agreement, the term “Shares” shall
include any shares of Common Stock and Preferred Stock issuable to such
Stockholder upon exercise or conversion of any existing right, contract, option,
or warrant to purchase, or securities convertible into or exchangeable for,
Common Stock or Preferred Stock, as the case may be (“Stockholder Rights”) that
are currently exercisable or convertible or become exercisable or convertible
and any other shares of Common Stock or Preferred Stock such Stockholder may
acquire or beneficially own during the term of this Agreement.
 

 
1

 
 

(b) Such Stockholder has all requisite organizational power and authority to
execute and deliver this Agreement and to perform its obligations contemplated
hereby. This Agreement has been validly executed and delivered by such
Stockholder and, assuming that this Agreement constitutes the legal, valid and
binding obligation of the Yuma Parties and the other parties hereto, constitutes
the legal, valid and binding obligation of such Stockholder, enforceable against
such Stockholder in accordance with its terms (except insofar as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally, or by principles
governing the availability of equitable remedies).
 
(c) The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder will not, (i) if such
Stockholder is a corporation, limited liability company or limited partnership,
conflict with the certificate or articles of incorporation, certificate of
formation or limited liability company agreement or bylaws, certificate of
limited partnership or limited partnership agreement, or similar organizational
documents of such Stockholder as presently in effect (in the case of a
Stockholder that is a legal entity), (ii) conflict with or violate any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to such
Stockholder or by which it is bound or affected, (iii)(A) result in any breach
of or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, (B) give to any other person any rights of
termination, amendment, acceleration or cancellation of, or (C) result in the
creation of any pledge, claim, lien, charge, encumbrance or security interest of
any kind or nature whatsoever upon any of the properties or assets of the
Stockholder under, any agreement, contract, indenture, note or instrument to
which such Stockholder is a party or by which it is bound or affected, except
for such breaches, defaults or other occurrences that would not prevent or
materially delay the performance by such Stockholder of any of such
Stockholder’s obligations under this Agreement, or (iv) except for applicable
requirements, if any, of the Exchange Act, the Securities Act of 1933, as
amended (the “Securities Act”), the NYSE American LLC (the “NYSE American”) or
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), require any filing by such Stockholder with, or any permit,
authorization, consent or approval of, any governmental or regulatory authority,
except where the failure to make such filing or obtain such permit,
authorization, consent or approval would not prevent or materially delay the
performance by the Stockholder of any of such Stockholder’s obligations under
this Agreement.
 
(d) The Shares and the certificates representing the Shares owned by such
Stockholder are now and at all times during the term hereof will be held by such
Stockholder, or by a nominee or custodian for the benefit of such Stockholder,
free and clear of all pledges, liens, charges, claims, security interests,
proxies, voting trusts or agreements, understandings or arrangements or any
other encumbrances whatsoever, except for any such encumbrances or proxies
arising hereunder or under applicable federal and state securities laws. As of
the date hereof, such Stockholder owns of record or beneficially no shares of
Common Stock or Preferred Stock other than (x) such Stockholder’s Shares as set
forth on Schedule A, (y) shares of Common Stock or Preferred Stock owned of
record or beneficially by another Stockholder as set forth on Schedule A which
may be deemed to be beneficially owned by such Stockholder, and (z) shares of
Common Stock into which shares of Preferred Stock as set forth on Schedule A may
convert.
 

 
2

 
 

(e) As of the date hereof, neither such Stockholder, nor any of its respective
properties or assets is subject to any order, writ, judgment, injunction,
decree, determination or award that would prevent or delay the consummation of
the transactions contemplated hereby.
 
(f) Such Stockholder understands and acknowledges that the Yuma Parties are
entering into the Restructuring Agreement in reliance upon such Stockholder’s
execution and delivery of this Agreement.
 
Section 2. Representations and Warranties of the Yuma Parties. The Yuma Parties
hereby jointly and severally represent and warrant to the Stockholders as
follows:
 
(a) Each of the Yuma Parties is a corporation or limited liability company, as
applicable, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation. Each of the Yuma Parties has all
requisite organizational power and authority to execute and deliver this
Agreement, to perform its respective obligations hereunder and to consummate the
transactions contemplated hereby, and has taken all necessary corporate or
limited liability company action, as applicable, to authorize the execution,
delivery and performance of this Agreement. This Agreement has been duly
executed and delivered by each of the Yuma Parties and, assuming that this
Agreement constitutes the legal, valid and binding obligation of the
Stockholders hereto, constitutes the legal, valid and binding obligation of the
Yuma Parties, enforceable against the Yuma Parties in accordance with the terms
of this Agreement (except insofar as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, or by principles governing the availability of
equitable remedies).
 
(b) The execution and delivery of this Agreement by the Yuma Parties does not,
and the performance of this Agreement by the Yuma Parties will not, (i) conflict
with the certificates of incorporation, certificate of formation or limited
liability company agreement or bylaws, or similar organizational documents of
each of the Yuma Parties as presently in effect, (ii) conflict with or violate
any judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to the Yuma Parties or by which each is bound or affected, (iii) (A)
result in any breach of or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, (B) give to any other
person any rights of termination, amendment, acceleration or cancellation of, or
(C) result in the creation of any pledge, claim, lien, charge, encumbrance or
security interest of any kind or nature whatsoever upon any of the properties or
assets of the Yuma Parties under, any agreement, contract, indenture, note or
instrument to which any of the Yuma Parties is a party or by which any of the
Yuma Parties is bound or affected, except for such breaches, defaults or other
occurrences that would not prevent or materially delay the performance by the
Yuma Parties of their respective obligations under this Agreement, or (iv)
except for applicable requirements, if any, of the Exchange Act, the Securities
Act, the NYSE American or the HSR Act, require any filing by the Yuma Parties
with, or any permit, authorization, consent or approval of, any governmental or
regulatory authority, except where the failure to make such filing or obtain
such permit, authorization, consent or approval would not prevent or materially
delay the performance by the Yuma Parties of their respective obligations under
this Agreement.
 

 
3

 
 

(c) As of the date hereof, none of the Yuma Parties or any of their properties
or assets are subject to any order, writ, judgment, injunction, decree,
determination or award that would prevent or delay the consummation of the
transactions contemplated hereby.
 
Section 3. Covenants of the Stockholders. Each of the Stockholders, severally
and not jointly, agrees as follows:
 
(a) Prior to Closing, such Stockholder shall not, except as contemplated by the
terms of this Agreement, sell, transfer, pledge, assign or otherwise dispose of,
or enter into any contract, option or other arrangement (including any
profit-sharing arrangement) or understanding with respect to the sale, transfer,
pledge, assignment or other disposition of, the Shares (including any options or
warrants to purchase Common Stock or Preferred Stock) to any person (any such
action, a “Transfer”). For purposes of clarification, the term “Transfer” shall
include, without limitation, any short sale (including any “short sale against
the box”), pledge, transfer, and the establishment of any open “put equivalent
position” within the meaning of Rule 16a-1(h) under the Exchange Act.
Notwithstanding the foregoing, distributions of Shares to partners, members,
shareholders, subsidiaries, affiliates, affiliated partnerships or other
affiliated entities of the undersigned shall not be prohibited by this
Agreement; provided that in the case of any such distribution, each distributee
shall execute and deliver to the Yuma Parties a valid and binding counterpart to
this Agreement.
 
(b) Prior to Closing, such Stockholder shall not, except as contemplated by the
terms of this Agreement (i) enter into any voting arrangement, whether by proxy,
voting agreement, voting trust, power-of-attorney or otherwise, with respect to
the Shares or (ii) take any other action that would in any way restrict, limit
or interfere with the performance of its obligations hereunder or the
transactions contemplated hereby or make any representation or warranty of such
Stockholder herein untrue or incorrect in any material respect.
 
(c) At any meeting of the stockholders of the Company called to vote upon the
transactions contemplated by the Restructuring Agreement or in connection with
any stockholder consent in respect of a vote on the transactions contemplated by
the Restructuring Agreement, the Restructuring Agreement or any other
transaction contemplated by the Restructuring Agreement or at any adjournment
thereof or in any other circumstances upon which a vote, consent or other
approval (including by written consent) with respect to such matters is sought,
each Stockholder shall vote (or cause to be voted), or shall consent, execute a
consent or cause to be executed a consent in respect of, all Shares owned by
such Stockholder in favor of the issuance of the Resulting Shares, the issuance
of the COD Shares, the approval and adoption of the COD Amendment and the
approval of any other transactions contemplated by the Restructuring Agreement,
but subject in all respects to Section 7 hereof. For the avoidance of doubt,
nothing in this Agreement shall be deemed to require any Stockholder to exercise
or convert any of such Stockholder’s Stockholder Rights into or for any Common
Stock or Preferred Stock.
 

 
4

 
 

(d) Such Stockholder agrees to permit the Company to publish and disclose in the
Preliminary Proxy Statement, the Definitive Proxy Statement and related filings
under the securities laws such Stockholder’s identity and ownership of Shares
and the nature of its commitments, arrangements and understandings under this
Agreement and any other information required by applicable law.
 
Section 4. Grant of Irrevocable Proxy; Appointment of Proxy.
 
(a) Each Stockholder hereby irrevocably grants to, and appoints, Anthony C.
Schnur, and any other individual who shall hereafter be designated by the
Company, such Stockholder’s proxy and attorney-in-fact (with full power of
substitution), for and in the name, place and stead of such Stockholder, to vote
such Stockholder’s Shares, or grant a consent or approval in respect of such
Shares, at any meeting of stockholders of the Company or at any adjournment
thereof or in any other circumstances upon which their vote, consent or other
approval is sought, in favor of the issuance of the Resulting Shares, the
issuance of the COD Shares, the approval and adoption of the COD Amendment and
the approval of any other transactions contemplated by the Restructuring
Agreement, in accordance with the terms hereof, but subject in all respects to
Section 7 hereof.
 
(b) Each Stockholder represents that any existing proxies given in respect of
such Stockholder’s Shares are not irrevocable, and that any such proxies are
hereby revoked.
 
(c) Each Stockholder hereby affirms that the irrevocable proxy set forth in this
Section 4 is given in connection with the execution of the Restructuring
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of such Stockholder under this Agreement. Such Stockholder hereby
further affirms that the irrevocable proxy is coupled with an interest and may
under no circumstances be revoked, subject to Section 7 herein. Such Stockholder
hereby ratifies and confirms all that such irrevocable proxy may lawfully do or
cause to be done by virtue hereof. Such irrevocable proxy is executed and
intended to be irrevocable in accordance with applicable law. Such irrevocable
proxy shall be valid until the termination of this Agreement pursuant to Section
7 herein, at which time such irrevocable proxy shall terminate.
 
Section 5. Adjustments Upon Share Issuances, Changes in Capitalization. In the
event of any change in Common Stock or in the number of outstanding shares of
Common Stock by reason of a stock dividend, subdivision, reclassification,
recapitalization, split, combination, exchange of shares or other similar event
or transaction or any other change in the corporate or capital structure of the
Company (including, without limitation, the declaration or payment of an
extraordinary dividend of cash, securities or other property), and consequently
the number of Shares changes or is otherwise adjusted, this Agreement and the
obligations hereunder shall attach to any additional shares of Common Stock,
Preferred Stock, stockholder rights or other securities or rights of the Company
issued to or acquired by each of the Stockholders.
 

 
5

 
 

Section 6. Further Assurances. Each Stockholder will, from time to time, execute
and deliver, or cause to be executed and delivered, such additional or further
transfers, assignments, endorsements, consents and other instruments as the Yuma
Parties may reasonably request for the purpose of effectively carrying out the
transactions contemplated by this Agreement and to vest the power to vote such
Stockholder’s Shares as contemplated by Section 3 herein.
 
Section 7. Termination. This Agreement, and all rights and obligations of the
parties hereunder, shall terminate upon the earlier of (a) the Closing and (b)
the date upon which the Restructuring Agreement is terminated pursuant to
Section 8.1 thereof. Notwithstanding the foregoing, Sections 7, 8 and 9 hereof
shall survive any termination of this Agreement.
 
Section 8. Action in Stockholder Capacity Only. No Stockholder executing this
Agreement who is or becomes during the term hereof a director or officer of the
Company makes any agreement or understanding herein in his or her capacity as
such director or officer. Each Stockholder signs solely in its capacity as the
record holder and beneficial owner of, or the trustee of a trust whose
beneficiaries are the beneficial owners of, such Stockholder’s Shares and
nothing herein shall limit or affect any actions or omissions taken by or
fiduciary duties of, a Stockholder or any of its affiliates, in his or her
capacity as an officer or director of the Company to the extent permitted by the
Restructuring Agreement and applicable law.
 
Section 9. Miscellaneous.
 
(a) Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the other parties. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and assigns. Each Stockholder
agrees that this Agreement and the obligations of such Stockholder hereunder
shall attach to such Stockholder’s Shares and shall be binding upon any person
or entity to which legal or beneficial ownership of such Shares shall pass,
whether by operation of law or otherwise, including without limitation such
Stockholder’s heirs, guardians, administrators or successors.
 
(b) Expenses. Except as set forth in the Restructuring Agreement, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated thereby shall be paid by the party incurring such expenses.
 
(c) Amendments. This Agreement may not be amended except vis-à-vis the Company
and a Stockholder by an instrument in writing signed by the Company and the
applicable Stockholder and in compliance with applicable law.
 
(d) Notice. All notices and other communications hereunder shall be in writing
and shall be deemed duly given if delivered personally, mailed by registered or
certified mail (return receipt requested) or delivered by Federal Express or
other nationally recognized overnight courier service to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):
 

 
6

 
 

(i)         if to a Stockholder, to the address set forth under the name of such
Stockholder on Schedule A hereto
 
with a copy to (which shall not constitute notice):
 
 
Munger Tolles & Olson LLP
350 South Grand Avenue, 50th Floor
Los Angeles, CA 90071
Attention:
C. David Lee
 
Jennifer M. Broder

 
and
 
(ii)         if to the Yuma Parties:
 
Yuma Energy, Inc.
1177 West Loop South, Suite 1825
Houston, TX 77027
Attention:
Anthony C. Schnur

 
with a copy to (which shall not constitute notice):
 
Jones & Keller, P.C.
1999 Broadway, Suite 3150
Denver, CO 80202
Attention:
Reid A. Godbolt
 
Adam J. Fogoros

 
(e) Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. In this Agreement, unless a contrary intention appears, (i) the
words “herein,” “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole and not to any particular Section or other
subdivision and (ii) reference to any Section means such Section hereof. No
provision of this Agreement shall be interpreted or construed against any party
hereto solely because such party or its legal representative drafted such
provision.
 
(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall be considered
one and the same agreement. Delivery of an executed counterpart signature page
of this Agreement by facsimile or by e-mail of a PDF document is as effective as
executing and delivering this Agreement in the presence of the other parties.
 

 
7

 
 

(g) Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior agreements and undertakings, both written and
oral, among the parties, or between any of them, with respect to the subject
matter hereof, and except as otherwise expressly provided herein, is not
intended to confer upon any other person any rights or remedies hereunder.
 
(h) Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without regard to laws that may be applicable under
conflicts of laws principles. Each of the parties hereto irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of or relating to this Agreement or any of the agreements delivered
in connection herewith or the transactions contemplated hereby or thereby shall
be brought in the state courts of the State of Delaware (or, if such courts do
not have jurisdiction or do not accept jurisdiction, in the United States
District Court located in the State of Delaware), (ii) consents to the
jurisdiction of any such court in any such suit, action or proceeding, and (iii)
waives any objection that such party may have to the laying of venue of any such
suit, action or proceeding in any such court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9(d). Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
 
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9(h).
 
(i) Specific Performance. The parties to this Agreement agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with the terms of this Agreement and that the Company
shall be entitled to specific performance of the terms of this Agreement without
the posting of any bond or security in addition to any other remedy at law or
equity.
 
 
 
8

 
 

(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.
 
(k) Several Liability. Each party to this Agreement enters into this Agreement
solely on its own behalf, each such party shall solely be severally liable for
any breaches of this Agreement by such party and in no event shall any party be
liable for breaches of this Agreement by any other party hereto.
 
(l) Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, agent, attorney, representative or
affiliate of any Stockholder hereto or of any of their respective Affiliates
shall have any liability (whether in contract or in tort) for any obligations or
liabilities of such party arising under, in connection with or related to this
Agreement or for any claim based on, in respect of, or by reason of, the
transactions contemplated hereby; provided, however, that nothing in this
Section 9(l) shall limit any liability of any Stockholder hereto for its
breaches of the terms and conditions of this Agreement.
 
(m) Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in the Yuma Parties any direct or indirect ownership or incidence of
ownership of or with respect to any Stockholder’s Shares. All rights, ownership
and economic benefits of and relating to each Stockholder’s Shares shall remain
vested in and belong to such Stockholder, and the Yuma Parties shall have no
authority to direct any Stockholder in the voting or disposition of any of such
Stockholder’s Shares, except as otherwise provided in this Agreement.
 
(n) Waiver. No failure or delay by any party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable law.
 

[Signature Page Follows]
 
 
9

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer thereunto duly authorized and each Stockholder has signed this
Agreement, all as of the date first written above.
 

 
 
 
 
 
 
 
YUMA ENERGY, INC.
 
 
 
 
 
 
 
 
By:
/s/ Anthony C. Schnur
 
 
Name:
Anthony C. Schnur
 
 
Title:
Interim Chief Executive Officer
 
 
 
 
 
 
YUMA EXPLORATION AND PRODUCTION COMPANY, INC.
 
 
 
 
 
 
 
 
By:
/s/ Anthony C. Schnur
 
 
Name:
Anthony C. Schnur
 
 
Title:
Interim Chief Executive Officer

 
 
 
 
 
 
 
PYRAMID OIL LLC
 
 
 
 
 
 
 
 
By:
/s/ Anthony C. Schnur
 
 
Name:
Anthony C. Schnur
 
 
Title:
Interim Chief Executive Officer
 
 
 
 
 

 
 
 
 
DAVIS PETROLEUM CORP.
 
 
 
 
 
 
 
 
By:
/s/ Anthony C. Schnur
 
 
Name:
Anthony C. Schnur
 
 
Title:
Interim Chief Executive Officer

 
 

 
10

 
 
VOTING AGREEMENT
STOCKHOLDER SIGNATURE PAGE
  

 
 
STOCKHOLDER:
 
 
 
 
 
RMCP PIV DPC, LP
 
 
 
 
 
By:            RMCP DPC LLC, its general partner
 
 
 
 
 
By: Red Mountain Capital Partners LLC, its managing member
 
 
 
 
 
 
By:
/s/ Willem Mesdag
 
 
Name:
Willem Mesdag
 
 
Title:
Managing Member

 
 
 
 
 
STOCKHOLDER:
 
 
 
 
 
RMCP PIV DPC II, LP
 
 
 
 
 
By:            RMP DPC II LLC, its general partner
 
 
 
 
 
By: Red Mountain Capital Partners LLC, its managing member
 
 
 
 
 
 
By:
/s/ Willem Mesdag
 
 
Name:
Willem Mesdag
 
 
Title:
Managing Member

 
 
 
 
STOCKHOLDER:
 
 
 
 
 
Red Mountain Capital Partners LLC
 
 
 
 
 
 
By:
/s/ Willem Mesdag
 
 
Name:
Willem Mesdag
 
 
Title:
Managing Member

 
11

 

 
SCHEDULE A
 
  OWNERSHIP OF SHARES
 
Name and Address of Stockholder
 
Number of Shares of Common Stock Beneficially Owned
 
 
Number of Shares of Series D Preferred Stock Beneficially Owned
 
 
 
 
 
 
 
 
RMCP PIV DPC, LP
  - 
  - 
c/o Red Mountain Capital Partners LLC
    
    
10250 Constellation Blvd, Suite 2300 Los Angeles, CA 90067
    
    
Attention: Willem Mesdag
  168,337 
  - 
 
    
    
RMCP PIV DPC II, LP
    
    
c/o Red Mountain Capital Partners LLC
    
    
10250 Constellation Blvd, Suite 2300 Los Angeles, CA 90067
    
    
Attention: Willem Mesdag
  - 
  2,136,670 
 
    
    
 
    
    
Red Mountain Capital Partners LLC
    
    
10250 Constellation Blvd, Suite 2300 Los Angeles, CA 90067
    
    
Attention: Willem Mesdag
  5,200 
    
 
    
    
 
    
    
 
    
    

 
 
 
12
